Citation Nr: 1815569	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Counsel






INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984 and from March 2001 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for hypertensive heart disease, assigning an initial evaluation of 30 percent effective May 28, 2009.

The Board notes that a September 2010 rating decision denied the Veteran's claim for service connection for tinnitus.  He later filed a petition to reopen the claim for service connection for tinnitus.  Subsequently, in January 2015, this claim was reopened and service connection for tinnitus was granted.  That action constituted a full grant of the benefits sought and is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition, the record shows that the Veteran initially requested a Board hearing on his May 2014 substantive appeal (VA Form 9).  He, however, withdrew his request in June 2017, and asked the Board to adjudicate the claim based on the evidence of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a Board remand is required for the Veteran's initial increased rating for hypertensive heart disease.  The Veteran last underwent VA examination in March 2014.  Since this last examination, the Veteran and his spouse have indicated that this disability has increased in severity.  See statements dated November 2014. Based on these statements and the fact that the last examination was over four years ago, a new VA examination is necessary to determine the current level of severity.  Any recent VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all private medical care providers that treated him for his hypertensive heart disease since March 2015, to include, but not limited to Lenoir Memorial Hospital.  Make arrangements to obtain all records that the Veteran adequately identifies.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2018 forward.

3.  Thereafter, schedule the appropriate VA examination assessing the Veteran's service-connected hypertensive heart disease.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4. Finally, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




